DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on March 29, 2022 for the patent application 16/019,074 filed on June 26, 2018. Claims and 2 are amended. Claims 1-8 are pending. The first office action of November 17, 2020; the second office action of February 8, 2021; the third office action of August 19, 2021; and the fourth office action of November 29, 2021 are fully incorporated by reference into this Non-Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 2 are directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “measuring sign recognition ability,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “developing an adaptive sign recognition test by: administering to a first group of individuals having a broad range of ASL abilities a plurality of items, wherein each item of the plurality of items comprises two trials and each trial comprises paired signed utterances, obtaining two responses from the first group of individuals for each of the items of the plurality of items administered to the first group of individuals based on an ability of the first group of individuals to distinguish linguistic contrasts by a comparison of a first signed utterance of the paired signed utterances with a second signed utterance of the paired signed utterances, wherein the paired signed utterances can be the same or different from onePage 2 of 7Appl. No.: 16/019,074 another and the difference comprises linguistic contrasts occurring within minimal pairs; and subjecting two responses for each item of the plurality of items to a scaling analysis to assign a difficulty value (di) and associated standard error (se) to each item of the plurality of items to create a pool  of calibrated items comprising items scaled along a continuum of sign recognition difficulty; administering the developed adaptive sign recognition test to at least one individual from a second group of individuals by administering a plurality of the calibrated items from the pool to the at least one individual from the second group of individuals; obtaining two responses to each item of the plurality of calibrated items from the at least one individual from the second group of individuals based on an ability of the at least one individual from the second group of individuals to distinguish the linguistic contrasts by a comparison of a first signed utterance of the paired signed utterances with a second signed utterance of the paired signed utterances, wherein the relative sign recognition difficulty of a subsequent item is determined by correctness of two responses to a previous calibrated item; and calculating a test score for the at least one individual from the second group of individuals based upon the correctness of the two responses to each calibrated item.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application, because the claims do not recite any structural hardware, despite the implication of a use on a computer via “a computer software application.” The Applicant’s limitations are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) and/or do no more than generally link the use of a judicial exception to a particular environment or field of use. In other words, the claimed “measuring sign recognition ability,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception, because the claims do not recite any structural hardware, because the claims do not recite any structural hardware, despite the implication of a use on a computer via “a computer software application.” The recitation of the limitations amounts to mere instructions to implement the abstract idea. Taking the additional elements individually and in combination, the limitations perform purely generic functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 3-8 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3-8 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 2. Therefore, claims 1-8 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3-8 recite in the preamble the limitation “the method.” Independent claim 2 from which claims 3-8 depends recites the following limitation: “A computer-implemented method.” As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the computer-implemented method”); or (2) are intended to be new limitations which ambiguously conflicts with the previous limitation of claim 2. Therefore, claims 3-8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 5 is also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 4.

Response to Arguments
The Applicant’s arguments filed on March 29, 2022 related to claims 1-8 are fully considered, but are not persuasive.  

Rejections under 35 U.S.C. §101
The Applicant respectfully argues “The claims, as amended, recite structural hardware, i.e., a computer implemented method via a computer software application. In this manner, the method steps measuring sign recognition ability implemented via a computer software application provide a practical application and thus are directed to an exception to an abstract idea under Step 2A, Prong 2 on the Mayo test.”
The Examiner respectfully disagrees. The Applicant has failed to demonstrate how “a computer implemented method via a computer software application,” provides any structural hardware. At best, a computer is implied, but is not positively recited in the claims. As such, the argument is not persuasive. 

The Applicant respectfully argues “Moreover, the amended computer implemented method claims which recite structural hardware improve upon current methods measuring sign recognition ability thus amounting to significantly more than the abstract idea itself under Step 2B. The claims recite elements that improve existing technology, i.e., the test is applied by computer program to an individual in an adaptive manner to determine that individual's sign recognition ability. The presently claimed invention at its core relies upon a calibrated item pool comprising items scaled along a continuum of sign recognition difficulty, each item comprising two trials and each trial comprising paired signed utterances, wherein the paired signed utterances can be the same or different from one another and the difference comprises linguistic contrasts occurring within minimal pairs. In the computer administered test, the sequence of calibrated items administered to the individual are selected based upon objective criteria of sign recognition difficulty in an adaptive manner based upon a prior response. In this manner, the computer implemented method is more precise than and an improvement over existing technology sufficient to amount to significantly more than the judicial exception. As noted above, Applicant's claims have met the burden using the "two-part Mayo test" for determining subject-matter eligibility. For at least these reasons, withdrawal of the record rejection under 35 U.S.C. 101 is respectfully requested.”
The Examiner respectfully disagrees. First, the Applicant’s argument with regard reciting structural hardware that improves “current methods measuring sign recognition ability thus amounting to significantly more than the abstract idea itself under Step 2B.” Again, the claims do not recite any structural hardware, because the claims do not recite any structural hardware, despite the implication of a use on a computer via “a computer software application.” The recitation of the limitations amounts to mere instructions to implement the abstract idea. Taking the additional elements individually and in combination, the limitations perform purely generic functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. Second, the Applicant’s claims do not recite elements that improve existing technology. Specifically, a test that is “applied by computer program to an individual in an adaptive manner to determine that individual's sign recognition ability,” may improve learning for mankind, but does nothing for advancing computer or machine technology. 
Finally, the Applicant’s argument with regard to “the computer implemented method is more precise than and an improvement over existing technology sufficient to amount to significantly more than the judicial exception,” merely describes the automation of a process done by humans in the analog and has at best created an efficiency that benefits mankind and not technology. As such, the argument is not persuasive. Therefore, the rejection of claims 1-8 under 35 U.S.C. § 101 is not withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715